EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with attorney James Bonnamy on 03/17/2021.
The application has been amended as follows:
Line 3 of claim 5 is amended to change "first detouring time difference a fourth priority degree" to instead read "first detouring time difference and a fourth priority degree"
Line 11 of claim 7 is amended to change “with the a third priority degree” to instead read “with a third priority degree”
Line 14 of claim 11 is amended to change “forth required time” to instead read “fourth required time”
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Pgs. 17-18, filed 01/12/2021, with respect to the Information Disclosure Statement have been fully considered and are persuasive.  The Information Disclosure Statement filed 06/06/2019 is accordingly being considered by the examiner.
Applicant’s arguments, see Pg. 18, filed 01/12/2021, with respect to the objections to the specification have been fully considered and are persuasive. The amended specification corrects the previously identified typographical errors.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see Pg. 18, filed 01/12/2021, with respect to the 112(f) interpretation have been fully considered and are persuasive. As amended, the claims no longer invoke 112(f) interpretation.  Accordingly, the 112(f) interpretation has been withdrawn. 
Applicant’s arguments, see Pgs. 19-21, filed 01/12/2021, with respect to the 35 USC 101 rejection of claims 1-11 have been fully considered and are persuasive. The amendments to the claims properly integrate the abstract idea of detour determination into a practical application.  The 35 USC 101 rejection of claims 1-11 has been withdrawn. 
Applicant’s arguments, see Pgs. 21-24 with respect to the 35 USC 102 and 35 USC 103 rejections of claims 1-11 have been fully considered and are persuasive. Specifically, regarding amended independent claims 1, 10, and 11, Applicant argues on Pgs. 21-22 that “According to each amended claim, among other features and when another vehicle exists on a first route of the host vehicle, a necessity of detouring of the host vehicle is determined in accordance with: (i) a first detouring time difference of the host vehicle… (ii) a second detouring time difference of the another vehicle (which indicates a second difference between a third required time in a third case in which the another vehicle travels to the second destination with detouring and a fourth required time in a fourth case in which the another vehicle travels to the second destination without detouring), (iii) a first priority degree corresponding to a first kind of destination of the host vehicle, and (iv) a second priority degree corresponding to a second kind of a second destination of the another vehicle”. Upon reconsideration of the cited prior art, the Examiner is in agreement with the Applicant that none of the cited prior art, 

Allowable Subject Matter
Claims 1 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10, and 11 include limitations directed towards determining a necessity of detouring the host vehicle in accordance with a second detouring time difference of the another vehicle. However, as discussed in the response to Applicant’s arguments above, none of the cited prior art, individually or in combination, teach, in combination with the other claimed elements, determining a necessity of detouring the host vehicle in accordance with a second detouring time difference of the another vehicle. Additionally, a supplemental search proved unfruitful, yielding no results directed towards this limitation in combination with the other claimed elements of the claims. Accordingly, independent claims 1, 10, and 11 are considered to be allowable. By extension, dependent claims 5-9 and 12-14 are allowable due to inheriting the limitations of the allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669